Dear Senator Heitmeier:
This office is in receipt of your request for an opinion of the Attorney General in regard to a retired Supreme Court Justice who serves on a board of a local political subdivision also serving as a Judge Pro Tempore.
This office observed in Atty. Gen. Op. No. 90-170 that whether a person is serving as a temporary, ad hoc, or part-time judge the position nevertheless is an elective office when considering the dual officeholding statutes.  Also, it was noted under the Code of Judicial Conduct of the Supreme Court that judge ad hoc, referee, special master, court commissioner, or magistrate is a judge for the purpose of the Code.
R.S. 42:63 prohibits a person holding an elected office in the government of this state from holding another elected office, a full-time appointive office or employment in the government of this state or in the government of a political subdivision thereof.  While the appointment a Judge Pro Tempore is considered an elected position, the service on the board is not prohibited unless a full-time appointive office.
We do note,  while R.S. 42:63 prohibits a person holding office in one branch of state government from holding at the same time another office or employment in any "other branch of state government", the appointment in question is not in state government, but on a board of a local political subdivision. Therefore, this prohibition is not applicable.
Finally, R.S. 42:66 provides nothing in that part should be construed to prohibit any official from serving on any board, commission, or committee which is solely advisory in nature.
Inasmuch as we have no facts in regard to the service on the board in question, we make no conclusion as to the facts relative to the law, but simply set forth the prohibitions for you to assess under the facts.
As to any possible conflict under the Code of Judicial Conduct, you should contact Dr. Hugh Collins, Judicial Administrator, La. Supreme Court, 301 Loyola Ave., New Orleans, La., 70112.
We hope this has been of assistance, but if we can be of further help do not hesitate to contact us.
Sincerely yours,
                                   RICHARD P. IEYOUB Attorney General
                                By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR